FoRD, Judge:
This appeal involves the question of the proper dutiable value of certain accordions exported from Italy and entered at the port of Los Angeles, Calif. In making entry of this merchandise, the importer included as a part of the entered value an item of packing in the sum of $112.50. It appears from the record before me that this item of packing was in error, and that it should have been $12.50 instead of $112.50.
I therefore find the proper dutiable value of the merchandise covered by this appeal to be the entered value less $100, this item being the excess included as packing in error. However, in view of section 503 of the Tariff Act of 1930, the collector in liquidation will take duty on the entered value, this being higher than the final appraised value. Judgment will be rendered accordingly.